            Case 3:20-cv-00296-RCJ-WGC Document 4 Filed 09/21/20 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     KEVIN BELCHER,                                  )   Case No.: 3:20-CV-00296-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 3)
                                                     )
13
     SCOTT E. PEARSON,                               )
                                                     )
14                                                   )
                              Defendant.             )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 3 1) entered on August 24, 2020, recommending that the Court grant
19

20   Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 1) and Scott E. Pearson, is

21   dismissed with prejudice, with leave to amend. No objection to the Report and Recommendation
22
     has been filled.
23
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
24
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
25

26   Nevada.

27

28          1   Refers to Court’s docket number.



                                                          1
            Case 3:20-cv-00296-RCJ-WGC Document 4 Filed 09/21/20 Page 2 of 3



 1          The Court has considered the pleadings and memoranda of the parties and other relevant
 2
     matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 3
            IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 4

 5
     (ECF No. 3) is ADOPTED and ACCEPTED.

 6          IT IS FURTHER ORDERED that Plaintiff’s Application to Proceed In Forma
 7   Pauperis (ECF No. 1) is GRANTED.
 8
            IT IS FURTHER ORDERED that the Clerk of the Court shall file the Complaint (ECF
 9
     No. 1-1).
10

11          IT IS FURTHER ORDERED that within 30 DAYS Plaintiff shall pay, through NDOC,

12   an initial partial filing fee in the amount of $10. Thereafter, whenever his prison account exceeds
13
     $10, he should be required to make monthly payments in the amount of 20 percent of the
14
     preceding month’s income credited to his account until the full $350 filing fee is paid.
15
            IT IS FURTHER ORDERED that Scott E. Pearson is DISMISSED WITH
16

17   PREJUDICE.
18          IT IS FURTHER ORDERED that the Complaint (ECF No. 1-1) is DISMISSED
19
     WITH LEAVE TO AMEND within 30 days from the date of this Order.
20
            IT IS FURTHER ORDERED that the amended complaint must be complete in and of
21

22   itself without referring or incorporating by reference any previous complaint. Any allegations,

23   parties, or requests for relief from a prior complaint that are not carried forwarded in the
24
     amended complaint will no longer be before the court. Plaintiff shall clearly title the amended
25
     pleading as “AMENDED COMPLAINT.”
26
            IT IS FURTHER ORDERED if Plaintiff fails to file an amended complaint within the
27

28   30 days, the action will be dismissed.



                                                           2
           Case 3:20-cv-00296-RCJ-WGC Document 4 Filed 09/21/20 Page 3 of 3



 1          IT IS FURTHER ORDERED the Clerk of the Court shall send a copy of this order
 2
     adopting this Report and Recommendation to the attention of Chief of Inmate Services for the
 3
     Nevada Department of Corrections, P.O. Box 7011, Carson City, Nevada 89702.
 4

 5
            IT IS SO ORDERED.

 6                                                  Dated this 21st day of September, 2020.

 7

 8
                                                    ROBERT C. JONES
 9                                                  United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       3
